Exhibit 10.46

 

EMPLOYMENT AGREEMENT

 

Derek Smith

 

THIS AGREEMENT, made as of August 1, 2005 by and between RESPIRONICS, INC., a
Delaware corporation (the “Company”), and Derek Smith (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is engaged in the business of the design, development,
manufacture, marketing and sale principally of respiratory, sleep and other
medical equipment and services;

 

WHEREAS, Executive possesses valuable knowledge and skills that will contribute
to the successful operation of the Company’s business;

 

WHEREAS, the Company and Executive have agreed to execute and deliver this
Agreement in consideration, among other things, of (i) the access Executive will
have to confidential or proprietary information of the Company, (ii) the access
Executive will have to confidential or proprietary information to be acquired
hereafter by the Company, (iii) the willingness of the Company to make valuable
benefits available hereafter to Executive, and (iv) Executive’s receipt of
compensation from time to time by the Company; and

 

WHEREAS, the Company desires to retain the services of Executive, and Executive
is willing to accept employment with the Company, upon the terms and subject to
the conditions hereinafter set forth.

 

NOW, THEREFORE, intending to be legally bound, the Company agrees to employ
Executive, and Executive hereby agrees to be employed by the Company, upon the
following terms and conditions:

 

ARTICLE I

EMPLOYMENT

 

1.01. Office. Executive is hereby employed as President, Hospital Group, of the
Company and in such other executive and managerial capacities as the Board of
Directors, the President or the Chief Operating Officer of the Company may from
time to time determine, and in such capacity or capacities shall use his best
energies or abilities in the performance of his duties hereunder and as
prescribed in the By-Laws of the Company.

 

1.02. Term. Subject to the terms and provisions of Article II hereof, Executive
shall be employed by the Company for a period of one year (the “Term”),
commencing on August 1, 2005 (the first date of employment) and ending one (1)
year thereafter. Subject to the terms and provisions of Article II hereof, the
Term shall automatically be extended for an additional year (i.e., a rolling
one-year Term) unless, not less than ninety (90) days prior to the expiration of
the then-current year of the Term, either Executive or the Company shall advise
the other that the Term will not be further extended.

 

1.03. Base Salary. During the Term, compensation shall be paid to Executive by
the Company at the rate of $295,000 per annum (the “Base Salary”), payable every
other week. The Base Salary to be paid to Executive may be adjusted upward or
downward (but not below the amount specified in the preceding sentence) by the
Board of Directors of the Company at any time (but not less frequently than
annually) based upon Executive’s contribution to the success of the Company and
on such other factors as the Board of Directors of the Company shall deem
appropriate.

 

1.04. Executive Benefits. At all times during the Term, Executive shall have the
right to participate in and receive benefits under and in accordance with the
then-current provisions of all incentive, profit sharing, retirement, stock
option or purchase plans, life, health and accident insurance, hospitalization
and other incentive



--------------------------------------------------------------------------------

and benefit plans or programs (except for any such plan in which Executive may
not participate pursuant to the terms of such plan or Executive’s geographic
location) which the Company may at any time or from time to time have in effect
for executive employees of the Company or its subsidiaries, Executive’s
participation to be on a basis commensurate with other executive employees
considering their respective responsibilities and compensation. Executive shall
also be entitled to be reimbursed for all reasonable expenses incurred by him in
the performance of his duties hereunder.

 

1.05. Principal Place of Business. The headquarters and principal place of
business of the Company is located in Murrysville, Pennsylvania. Executive’s
principal place of business will be in Murrysville, Pennsylvania, and he will
reside within a reasonable distance thereof. Notwithstanding the prior sentence,
it is agreed that Executive may continue to reside at his current residence in
Broomfield, Colorado until May 1, 2006 and thereafter relocate with the
assistance of the Company per the Company’s relocation policy.

 

ARTICLE II

TERMINATION

 

2.01. Illness, Incapacity. If, during the Term of Executive’s employment
hereunder, the Board of Directors of the Company shall determine that Executive
shall be prevented from effectively performing all his duties hereunder by
reason of illness or disability and such failure so to perform shall have
continued for a period of not less than three months, then the Company may, by
written notice to Executive, terminate Executive’s employment hereunder
effective at any time after such three month period. Upon delivery to Executive
of such notice, together with payment of any salary accrued and unpaid under
Section 1.03 hereof, Executive’s employment and all obligations of the Company
under Article I hereof shall forthwith terminate. The obligations of Executive
under Article IV hereof shall continue notwithstanding termination of
Executive’s employment pursuant to this Section 2.01.

 

2.02. Death. If Executive dies during the Term of his employment hereunder,
Executive’s employment hereunder shall terminate and all obligations of the
Company hereunder, other than any obligations with respect to the payment of
accrued and unpaid salary, shall terminate.

 

2.03. Company Termination. (a) For Cause. In the event that, in the reasonable
judgment of the Board of Directors of the Company, Executive shall have (a) been
guilty of any act of dishonesty material with respect to the Company, (b) been
convicted of a crime involving moral turpitude, (c) intentionally disregarded
the provisions of this Agreement or d) intentionally disregarded express
instructions of the Board of Directors or President of the Company with respect
to matters of policy continuing (in the case of clause (d)) for a period of not
less than thirty (30) days after notice of such disregard, the Company may
terminate this Agreement effective at such date as it shall specify in a written
notice to Executive. Any such termination by the Company shall be deemed to be
termination “for cause”. Upon delivery to Executive of such notice of
termination, together with payment of any salary accrued and unpaid under
Section 1.03 hereof, Executive’s employment and all obligations of the Company
under Articles I and II hereof shall forthwith terminate. The obligations of
Executive under Article IV hereof shall continue notwithstanding termination of
Executive’s employment pursuant to this Section 2.03(a).

 

(b) Without Cause. Executive’s employment hereunder may be terminated at any
time by the Company without cause if the Board of Directors or President of the
Company so determines. Except as set forth in Section 2.05 hereof, all
obligations of the Company under Article I cease upon termination. The
obligations of Executive under Article IV hereof shall continue notwithstanding
termination of Executive’s employment pursuant to this Section 2.03(b).

 

2.04. Executive Termination. Executive agrees to give the Company ninety (90)
days prior written notice of the termination of his employment with the Company.
Simultaneously with such notice, Executive shall inform the Company in writing
as to his employment/consulting plan following the termination of his employment
with

 

2



--------------------------------------------------------------------------------

the Company. In the event Executive has terminated his employment with the
Company because there has been: (a) a material downgrading in Executive’s
duties, titles or responsibilities or a reduction in his base salary of 20% or
more, (b) a change in Executive’s principal place of business to a location not
within 30 miles of its present location, (c) any significant and prolonged
increase in the traveling requirements applicable to the discharge of
Executive’s responsibilities or (d) any other significant material adverse
change in working conditions, responsibilities or prestige (including a notice
under Section 1.02 hereof that the Term will not be further extended), Executive
shall be entitled to the compensation provided for in Section 2.05 upon such
termination; provided that Executive must provide notice of termination within
ninety (90) days of the occurrence of a change Executive believes to be covered
by clause (a), (b) or (d) herein in order to claim that the termination is
because of such change. Otherwise, all obligations of the Company under Article
I cease upon termination, except for the payment of any salary accrued and
unpaid under Section 1.03 hereof. The obligations of Executive under Article IV
hereof shall continue notwithstanding termination of Executive’s employment
pursuant to this Section 2.04.

 

2.05. Termination Payments - Discharge Without Cause. If the Company terminates
Executive’s employment without cause pursuant to Section 2.03(b), Executive
shall be paid for the greater of one (1) year or the balance of the Term the
Base Salary then in effect; provided that if Executive’s notice of termination
occurs within ninety (90) days of a reduction in Executive’s Base Salary, the
Base Salary prior to the reduction shall be used for purposes of the Section
2.05. In addition to these termination payments, for the greater of one (1) one
year or the balance of the Term, the Company will provide Executive with health
and dental insurance coverage as though Executive remained an employee.
Executive will be required to pay the same portion of the premium for such
insurance coverage as if Executive remained an employee. Executive agrees to
inform the Company of his employment/ consulting jobs during the period of time
which Executive is receiving money under the Section.

 

2.06. Termination Payments - After Change of Control.

 

(a) Change of Control shall mean the occurrence of any of the following events:

 

(i) Individuals who on December 1,1999 constitute the Board of Directors
(“Board”) of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to December 1, 1999, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection by such Incumbent Directors to such
nomination) shall be deemed to be an Incumbent Director.

 

(ii) Any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing a majority of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (“Company Voting Securities”); provided, however, that the event
described in this paragraph (ii) shall not be deemed to be a Change of Control
by virtue of any of the following acquisitions: (A) by the Company or any
subsidiary, (B) by any employee benefit plan sponsored or maintained by the
Company or any subsidiary, or by any employee stock benefit trust created by the
Company or any subsidiary or (C) by any underwriter temporarily holding
securities pursuant to an offering of such securities.

 

(iii) Consummation of any merger, consolidation, stock-for-stock exchange or
similar transaction (collectively, “Business Combination”) involving the Company
or any of its subsidiaries that requires the approval of the Company’s
shareholders (whether for such transaction or the issuance of securities in the
transaction), in which the holders of Company Voting Securities immediately
prior to consummation of the Business Combination own, as a group, immediately
after consummation of the Business Combination, voting securities of the Company
(or, if the Company does not survive the Business Combination, voting securities
of the corporation surviving the Business Combination)

 

3



--------------------------------------------------------------------------------

having less than 50% of the total voting power in an election of directors of
the Company (or such other surviving corporation), excluding securities received
by any holders of Company Voting Securities in the Business Combination which
represent disproportionate percentage increases in their shareholdings in
comparison to other holders of Company Voting Securities.

 

(iv) Consummation of any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions, excluding any Business
Combination) of all or substantially all of the assets of the Company to a
person or entity which is not controlled by or under common control with the
Company.

 

(b) If Executive is terminated without cause upon or within eighteen (18) months
after a Change of Control, or if Executive provides notice (as provided for in
Section 2.04) to the Company upon or within eighteen (18) months after the
occurrence of a Change of Control that he is terminating employment with the
Company because there has been: (i) a material downgrading in Executive’s
duties, titles or responsibilities, (ii) a change in Executive’s principal place
of business to a location not within 30 miles of its present location, (iii) any
significant and prolonged increase in the traveling requirements applicable to
the discharge of Executive’s responsibilities or (iv) any other significant
material adverse change in working conditions, responsibilities or prestige,
Executive shall be entitled to the payments and other benefits provided for in
Section 2.05 upon such termination; provided that in this Change of Control
circumstance, notwithstanding Section 2.05, the termination payments shall be in
an amount equal to (i) 1.5 times Executive’s base salary if the Change in
Control occurs before April 18, 2007 and, instead, (ii) one (1) full year of
Executive’s base salary (regardless of the remaining Term) plus the average
“year end” bonus paid to Executive over the prior two (2) years if the Change in
Control occurs thereafter. Such payment shall be made to Executive in a lump sum
to be paid to Executive within five (5) business days after the termination of
employment. Otherwise, all obligations of the Company under Article I cease upon
termination, except for the payment of any salary accrued and unpaid under
Section 1.03 hereof. The obligations of Executive under Article IV hereof shall
continue notwithstanding termination of Executive’s employment pursuant to this
Section 2.06.

 

(c) After a Change of Control, Executive has the option to terminate his
employment with the Company for any reason by providing notice (as provided for
in Section 2.04) of termination to the Company, such notice to be provided to
the Company at any time within six (6) months after the Change of Control.
Within five (5) business days after a termination of employment governed by this
provision, Executive shall receive from the Company a lump sum payment equal to
(i) one (1) full year of Executive’s base salary if the Change in Control occurs
before April 18, 2007 and, instead, (ii) six months of Executive’s base salary
plus one half of the average of the “year end” bonuses paid to Executive over
the prior two (2) years if the Change in Control occurs thereafter.
Additionally, for one year after the termination, the Company will provide
Executive with health and dental insurance coverage as though Executive remained
an employee. Executive will be required to pay the same portion of the premium
for such insurance coverage as if Executive remained an employee. Otherwise, all
obligations of the Company under Article I cease upon termination, except for
the payment of any salary accrued and unpaid under Section 1.03 hereof. The
obligations of Executive under Article IV hereof shall continue notwithstanding
termination of Executive’s employment pursuant to this Section 2.06.

 

ARTICLE III

EXECUTIVE’S ACKNOWLEDGMENTS

 

Executive recognizes and acknowledges that: (a) in the course of Executive’s
employment by the Company it will be necessary for Executive to acquire
information including, without limitation, information concerning the Company’s
sales, sales volume, sales methods, sales proposals, customers and prospective
customers, identity of customers and prospective customers, identity of key
purchasing personnel in the employ of customers and prospective customers,
amount or kind of customer’s purchases from the Company, the Company’s sources
of supply, the Company’s computer programs, system documentation, special
hardware, product hardware, related software development, the Company’s manuals,
formulae, processes, methods,

 

4



--------------------------------------------------------------------------------

machines, compositions, ideas, improvements, inventions or other confidential or
proprietary information belonging to the Company or relating to the Company’s
affairs (collectively referred to herein as the “Confidential Information”); (b)
for purposes of this Employment Agreement, confidential information of an
affiliate of the Company or of a person or entity with which the Company
explores or conducts business is considered to be Confidential Information; (c)
the Confidential Information is the property of the Company or third party that
provided it to the Company, and not Executive; (d) the use, misappropriation or
disclosure of the Confidential Information would constitute a breach of trust
and could cause irreparable injury to the Company; and (e) it is essential to
the protection of the Company’s good will and to the maintenance of the
Company’s competitive position that the Confidential Information be kept secret
and that Executive not disclose the Confidential Information to others or use
the Confidential Information to Executive’s own advantage or the advantage of
others. For purposes of this Agreement, Confidential Information shall not
include any information that is in the public domain, so long as such
information is not in the public domain as a result of any action or inaction by
Executive which would constitute a violation of this Agreement or the Company’s
policies with respect to such information.

 

Executive further recognizes and acknowledges that it is essential for the
proper protection of the business of the Company that Executive be restrained,
but only to the extent hereinafter provided (a) from soliciting or inducing any
employee of the Company to leave the employ of the Company, (b) from hiring or
attempting to hire any employee of the Company, (c) from soliciting the trade of
or trading with the customers and suppliers of the Company with regard to any
products or services that are competitive with those of the Company, and (d)
from competing against the Company for a reasonable period following the
termination of Executive’s employment with the Company.

 

Executive further recognizes and understands that his duties at the Company may
include the preparation of materials, including written or graphic materials,
and that any such materials conceived or written by him shall be done as “work
made for hire” as defined and used in the Copyright Act of 1976, 17 USC § 1 et
seq. In the event of publication of such materials, Executive understands that
the Company will solely retain and own all rights in said materials, including
right of copyright, and that the Company may, at its discretion, on a
case-by-case basis, grant Executive by-line credit on such materials as the
Company may deem appropriate.

 

For purposes of interpreting Article III and Article IV hereof, the
acknowledgments, covenants and obligations of Executive with respect to the
Company apply equally with respect to its affiliates.

 

ARTICLE IV

EXECUTIVE’S COVENANTS AND AGREEMENTS

 

4.01. Non-Disclosure of Confidential Information. Executive agrees to hold and
safeguard the Confidential Information in trust for the Company, its successors
and assigns and agrees that he shall not, without the prior written consent of
the Company, misappropriate or disclose or make available to anyone for use
outside the Company’s organization at any time, either during his employment
with the Company or subsequent to the termination of his employment with the
Company for any reason, including without limitation termination by the Company
for cause or without cause, any of the Confidential Information, whether or not
developed by Executive, except as required in the performance of Executive’s
duties to the Company.

 

4.02. Disclosure of Works and Inventions /Assignment of Patents and Other
Rights. (a) Executive shall disclose promptly to the Company or its nominee any
and all works, inventions, discoveries and improvements authored, conceived or
made by Executive during the period of employment and related to the business,
prospective business or activities of the Company, and hereby assign and agrees
to assign all his interest therein to the Company or its nominee. Whenever
requested to do so by the Company, Executive shall execute any and all
applications, assignments or other instruments, and otherwise cooperate with the
Company at no expense to Executive, to assist the Company in applying for and
obtaining Letters Patent or Copyrights of the United States or any foreign
country or to otherwise protect the Company’s interest therein. Such obligations
shall continue

 

5



--------------------------------------------------------------------------------

beyond the termination of employment with respect to works, inventions,
discoveries and improvements authored, conceived or made by Executive during the
period of employment, and shall be binding upon Executive’s assign, executors,
administrators and other legal representatives.

 

(b) Executive agrees that in the event of publication by Executive of written or
graphic materials the Company will retain and own all rights in said materials,
including right of copyright.

 

4.03. Duties. Executive agrees to be a loyal employee of the Company. Executive
agrees to devote his best efforts full time to the performance of his duties for
the Company, to give proper time and attention to furthering the Company’s
business, and to comply with all rules, regulations and instruments established
or issued by the Company. Executive further agrees that during the Term of this
Agreement, Executive shall not, directly or indirectly, engage in any business
which would detract from Executive’s ability to apply his best efforts to the
performance of his duties hereunder. Executive also agrees that he shall not
usurp any corporate opportunities of the Company.

 

4.04. Return of Materials. Upon the termination of Executive’s employment with
the Company for any reason, including without limitation termination by the
Company for cause or without cause, Executive shall promptly deliver to the
Company all correspondence, drawings, blueprints, manuals, letters, notes,
notebooks, reports, flow-charts, programs, proposals and any documents
concerning the Company’s customers or concerning products or processes used by
the Company and, without limiting the foregoing, will promptly deliver to the
Company any and all other documents or materials containing or constituting
Confidential Information.

 

4.05. Restrictions on Competition. Executive covenants and agrees that during
the period of Executive’s employment hereunder plus a period of one (1) year
following the termination of Executive’s employment, including without
limitation termination by the Company for cause or without cause, Executive
shall not, in the United States of America or in any other country of the world
in which the Company has done business at any time during the last three years
prior to termination of Executive’s employment with the Company, engage,
directly or indirectly, whether as principal or as agent, officer, director,
employee, consultant, shareholder, or otherwise, alone or in association with
any other person, corporation or other entity, in any Competing Business. For
purposes of the Agreement, the term “Competing Business” shall mean and include
any person, corporation or other entity which develops, manufactures, sells,
markets or attempts to develop, manufacture, sell or market any product or
services which are the same as, similar to or compete with the Products and
services (i) sold by the Company at any time and from time to time during the
last three years prior to the termination of Executive’s employment hereunder or
(ii) which are active research and development projects of the Company of which
Executive is aware at the time of termination; provided, however, that for
purposes of determining what constitutes a Competing Business there shall not be
included (x) any product or service of any entity which product or service
Executive determines is not important to the business or prospects of the
Company and which product or service the Company’s Board, having been requested
to do so by Executive, also so determines; or (y) any product or service of any
entity so long as the Executive and such entity can demonstrate to the
reasonable satisfaction of the Company that Executive is and will continue to be
effectively isolated from and not participate in the development, manufacture,
sale or marketing of a competing product or service, but only so long as
Executive is effectively so isolated and does not so participate (i.e.,
Executive can work for an entity that has products that compete with the Company
if he is appropriately isolated from the portions of that entity that compete).

 

4.06. Non-Solicitation of Customers and Suppliers. Executive agrees that during
his employment with the Company he shall not, directly or indirectly, solicit
the trade of, or trade with, any customer, prospective customer, supplier, or
prospective supplier of the Company for any business purpose other than for the
benefit of the Company, with respect to any products competitive with those of
the Company. Executive further agrees that for one year following termination of
his employment with the Company, including without limitation termination by the
Company for cause or without cause, Executive shall not, directly or indirectly,
solicit the trade of, or trade with, any customers or suppliers, or prospective
customers or suppliers, of the Company with respect to any products competitive
with those of the Company.

 

6



--------------------------------------------------------------------------------

4.07. Non-Solicitation of Employees. Executive agrees that, during his
employment with the Company and for two years following termination of
Executive’s employment with the Company, including without limitation
termination by the Company for cause or without cause, Executive shall not,
directly or indirectly, solicit or induce, or attempt to solicit or induce, any
employee of the Company to leave the Company for any reason whatsoever, or hire
any employee of the Company.

 

ARTICLE V

EXECUTIVE’S REPRESENTATIONS AND WARRANTIES

 

5.01. No Prior Agreements. Executive represents and warrants that he is not a
party to or otherwise subject to or bound by the terms of any contract,
agreement or understanding which in any manner would limit or otherwise affect
his ability perform his obligations hereunder, including without limitation any
contract, agreement or understanding containing term and provisions similar in
any manner to those contained in Article IV hereof. Executive further represents
and warrants that his employment with the Company will not require him to
disclose or use any confidential information belonging to prior employers or
other persons or entities.

 

5.02. Executive’s Abilities. Executive represents that his experience and
capabilities are such that the provisions of Article IV will not prevent him
from earning his livelihood, and acknowledges that it would cause the Company
serious and irreparable injury and cost if Executive were to use his ability and
knowledge in competition with the Company or to otherwise breach the obligations
contained in Article IV.

 

5.03. Remedies. In the event of a breach by Executive of the term of this
Agreement, the Company shall be entitled, if it shall so elect, to institute
legal proceedings to obtain damages for any such breach, or to enforce the
specific performance of this Agreement by Executive and to enjoin Executive from
any further violation of this Agreement and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law. Executive acknowledges, however, that the remedies at law for any breach by
him of the provisions of this Agreement may be inadequate and that the Company
shall be entitled to injunctive relief against him in the event of any breach.

 

ARTICLE VI

MISCELLANEOUS

 

6.01. Authorization to Modify Restrictions. It is the intention of the parties
that the provisions of Article IV hereof shall be enforceable to the fullest
extent permissible under applicable law, but that the unenforceability (or
modification to conform to such law) of any provision or provisions hereof shall
not render unenforceable, or impair, the remainder thereof. If any provision or
provisions hereof shall be deemed invalid or unenforceable, either in whole or
in part, this Agreement shall be deemed amended to modify, as necessary, the
offending provision or provisions and to alter the bounds thereof in order to
render it valid and enforceable or, if necessary, to delete the offending
provision.

 

6.02. Tolling Period. The non-competition, non-disclosure and non-solicitation
obligations contained in Article IV hereof shall be extended by the length of
time during which Executive shall have been in breach of any of the provisions
of such Article IV.

 

6.03. Entire Agreement. This Agreement, together with the offer letter dated
July 22, 2005, represents the entire agreement of the parties with respect to
the employment of Executive by the Company and may be amended only by a writing
signed by each of them.

 

6.04. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

 

6.05. Consent to Jurisdiction; Venue. Executive hereby irrevocably submits to
the personal jurisdiction of the United States District Court for the Western
District of Pennsylvania or the Court of Common Pleas of Allegheny County,
Pennsylvania in any action or proceeding arising out of or relating to this
Agreement, and

 

7



--------------------------------------------------------------------------------

Executive hereby irrevocably agrees that all claims in respect of any such
action or proceeding may be heard and determined in either such court. Executive
hereby irrevocably waives any objection which he now eafter may have to the
laying of venue of any action or proceeding arising out of or relating to this
Agreement brought in the United States District Court for the Western District
of Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania
and any objection on the ground that any such action or proceeding in either of
such Courts has been brought in an inconvenient forum. Nothing in this Section
6.05 shall affect the right of the Company to bring any action or proceeding
against Executive or his property in the courts of other jurisdictions where the
Executive resides or has his principal place of business or where such property
is located.

 

6.06. Service of Process. Executive hereby irrevocably consents to the service
of any summons and complaint and any other process which may be served in any
action or proceeding arising out of or related to this Agreement brought in the
United States District Court for the Western District of Pennsylvania or the
Court of Common Pleas of Allegheny County by the mailing by certified or
registered mail of copies of such process to Executive at his then current
address.

 

6.07. Agreement Binding. The obligations of Executive under this Agreement shall
continue after the termination of his employment with the Company for any
reason, with or without cause, and shall be binding on, and inure to the benefit
of, his heirs, executors, legal representatives and assign. If the Executive
should die while any amounts are still payable to him hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee, or designee or, if
there be no such designee, to the Executive’s estate. This Agreement also shall
be binding upon, and inure to the benefit of, any successors and assign of the
Company.

 

6.08. Successor to the Company. The Company will require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, to expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. Any failure of
the Company to obtain such agreement prior to the effectiveness of any such
succession or assignment shall be a material breach of this Agreement and shall
entitle the Executive to terminate the Executive’s employment and to receive the
payments and other benefits set forth in Section 2.06(b) as if Executive had
been terminated without cause upon a Change of Control. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor or assign to its business and/or assets as aforesaid.

 

6.09. Counterparts, Section Headings. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute one and the same instrument. The section
headings of this Agreement are for convenience of reference only and shall not
affect the construction or interpretation of any of the provisions hereof.

 

6.10. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (a) hand
delivered, (b) mailed, registered mail, first class postage paid, return receipt
requested, (c) sent via overnight delivery service or courier, delivery
acknowledgment requested, or (d) sent via any other delivery service with proof
of delivery:

 

if to the Company:

 

1010 Murry Ridge Lane

Murrysville, PA 15668

Attn: General Counsel

 

if to Executive, at the address set forth on the signature page hereof or to
such other address or to such other person as either party hereto shall have
last designated by notice to the other party.

 

Executive acknowledges that he has read and understands the foregoing provisions
and that such provisions are reasonable and enforceable.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed the day and year first above written.

 

Witness:

                     D. SMITH.                    

Address:

  763 Eldorado Blvd                 Broomfield, CO                 80021.

Attest

                RESPIRONICS, INC. DORITA A. PISHKO      

By:

  /s/    WILLIAM R. WILSON Secretary      

Print Name:

  William R. Wilson            

Title:

  VP, Human Resources

 

9